--------------------------------------------------------------------------------

EXHIBIT 10.2
 
TRANSITION AND SEPARATION AGREEMENT
 
The parties to this Transition and Separation Agreement (this "Agreement") are
Sebastian Pastore ("Employee") and Craft Brew Alliance, Inc. (the "Company").
 
RECITALS
 

A. Employee is employed by the Company pursuant to a letter agreement dated
March 29, 2010 (the "Employment Letter").

 

B. The Company wishes to terminate Employee's employment with the Company
effective as of the close of business on April 1, 2014 (the "Termination Date").

 

C. The Company and Employee wish to provide for the smooth transition of
Employee's duties and responsibilities.

 
AGREEMENT
 
The Company and Employee agree as follows:



1. Except as otherwise provided in this Agreement, the terms and provisions of
the Employment Letter will continue to apply to Employee's employment with the
Company.  Nothing in this Agreement shall be considered grounds for a "good
reason" termination by Employee under the Employment Letter.

 

2. Unless earlier terminated, Employee's employment with the Company will end on
the Termination Date.  The Company will pay Employee all earned and unpaid wages
and all unused Paid Time Off accrued through the Termination Date as provided in
the Employment Letter.  The Company will accomplish this payment by mailing to
Employee a check for such amounts to the home address he has on record with the
Company.  Employee recognizes that the payment will be less regular deductions
and withholdings.

 

3. As of the date hereof, Employee's title will be Senior Consultant.

 

4. From the execution of this Agreement through the Termination Date, Employee
will report to the Company's Chief Executive Officer and will be available on a
full time basis to perform services as requested by the Chief Executive Officer.

 

5. Effective January 1, 2014, Employee's annual base rate of salary will be
$200,000 (resulting in $50,000 of base salary payable between January 1, 2014
and the Termination Date).  Employee shall not be entitled to any new equity
grants or a cash incentive bonus with respect to services performed after
December 31, 2013.

 

6. Employee's termination under this Agreement on the Termination Date will be
treated as a termination by the Company other than "for cause" under the
Employment Letter, and Employee will be entitled to the severance benefits
provided for in the Employment Letter on the terms set forth therein.

-1-

--------------------------------------------------------------------------------

7. As set forth in the Employment Letter, if Employee becomes employed by or
associated with a brewing or other company that the Company determines, in its
reasonable discretion, is a competitor of the Company or Anheuser-Busch, LLC,
Employee's severance benefits will terminate as of the effective date of such
employment or association.

 

8. In addition to the severance benefits provided for in the Employment Letter,
if Employee's employment continues until the Termination Date, Employee will
continue to be eligible for the Performance Award payable pursuant to the
Performance Award Agreement between Employee and the Company dated effective
May 25, 2011, subject to the terms and conditions set forth therein. 
Additionally, any unexercised and outstanding stock options that have been
awarded to Employee will continue to vest and otherwise be exercisable in
accordance with their terms.

 

9. The Company will not contest any application by Employee for unemployment
benefits based on a termination on the Termination Date.

 

10. If the Company receives a reference request from a prospective employer of
Employee, the Company will disclose only Employee's dates of employment and the
last position held with the Company.

 

11. The Company and Employee each agree to make no negative or disparaging oral
or written remarks or statements of any nature whatsoever about the other party,
or, with respect to statements by Employee, the Company’s officers, directors,
or employees, or its products, to any person or entity, either publicly or
privately, including, without limitation, on any social networking, blog, or
similar Internet site.

 

12. Employee acknowledges and reaffirms Employee's continuing obligations under
any Confidentiality Agreement that Employee entered into in connection with
Employee's employment with the Company, and Employee will strictly comply with
the terms of the Confidentiality Agreement.

 

13. Except as otherwise provided in this Agreement and the Employment Letter,
including without limitation Paragraph 12 above, this Agreement constitutes the
entire agreement of the parties concerning the subject matter of this Agreement.

 

14. The parties acknowledge that the only consideration for this Agreement is
the consideration expressly described herein, that each party fully understands
the meaning and intent of this Agreement, and that this Agreement has been
executed voluntarily.

 

15. The severance and other benefits under this Agreement are intended to be
exempt from the requirements of Section 409A of the Internal Revenue Code by
reason of being either "short-term deferrals" within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) or separation pay due to involuntary
separation from service under Treasury Regulation Section 1.409A-1(b)(9)(iii). 
All provisions of this Agreement shall be interpreted in a manner consistent
with preserving these exemptions.

-2-

--------------------------------------------------------------------------------

EMPLOYEE
 
CRAFT BREW ALLIANCE, INC.
 
/s/Sebastian Pastore
 
By 
/s/Kurt R. Widmer
Sebastian Pastore
 
Name: 
Kurt Widmer
Date:    December 16, 2013
 
Title:
Chairman of the Board
 
 
Date:
December 16, 2013


 
-3-

--------------------------------------------------------------------------------